﻿It is with particular pleasure that I congratulate you, Sir, and your country, Zambia, on your election as President of the thirty-ninth session of the General Assembly. You have worked closely with Canadians since the start of your long years of dedication to the United Nations. We also value the many links between Zambia and Canada, one of the most rewarding being our shared membership in the Commonwealth. It was an enriching experience for me to visit Zambia in 1979 for the conference of Commonwealth Heads of Government.
43.	I should also like to welcome Brunei Darussalam, another fellow member of the Commonwealth, as the 159th Member of the United Nations.
44.	Eight days ago the Progressive Conservative Government of Canada assumed office. It is appropriate that the first foreign policy statement outside Canada by our new Government should be here at the United Nations. Like all countries, we have urgent problems at home, and we are determined to face them. But the basic reality of Canada is that we are open to the world; our economy responds to the international economy; our population comes from and connects with all continents and nations; the name of our capital city, Ottawa, is drawn from the Algonquin Indian word meaning "a meeting-place", and our history is that of a community where different cultures and contesting interests can meet together. Ever since we have been a sovereign nation, our Governments and our people have tried to put our talents to work for the world. We shall continue in that spirit.
45.	Canada was active at the creation of the United Nations, and successive Canadian Governments, formed by different political parties, have consistently helped the Organization to meet its most difficult challenges. I come to this rostrum in the tradition of Howard Green of Canada, who struggled to achieve a partial test-ban treaty as a first step towards a comprehensive test ban; in the tradition of Lester Pearson, who inspired the concept of peace-keeping; and in the tradition of Paul Martin, who helped to end the log-am which had prevented the admission of new Member States in the early years of the United Nations. Canadians are proud of having contributed to the solution of problems such as those.
46.	In the nearly four decades since the Second World War, the international community has come to count on Canada as a moderating influence in a world beset by extremes. Our new Government is in the mainstream of this Canadian tradition and intends to build on it, consistently and pragmatically.
47.	We want to ensure that we are using our influence and defining our interests in ways which reflect the contemporary challenges facing Canada and the world. As a new Government should, we shall undertake a thorough and public review of Canadian foreign policy aimed at the creative renewal of a moderate and constructive Canadian role in the world. Citizens of Canada and friends of Canada will be encouraged to suggest how the Canadian international tradition can best be applied to the increasing tensions and interdependence of the modern world, including those of the nuclear age.
48.	The frightening facts of the nuclear arms race are well known. The super-Powers are developing new kinds of nuclear weapons, more countries are developing nuclear capacities, and the risk rises that terrorist groups could acquire nuclear devices. Physicians and scientists warn that even for survivors the world would be virtually uninhabitable after a major nuclear conflict. But far more threatening than the weaponry are the patterns into which the world has settled. Nuclear-arms-control negotiations between the super-Powers are at a standstill. This stalemate allows other nuclear States to claim impotence in the arms race and could encourage States without nuclear weapons to argue that they, too, have a right to acquire them.
49.	If these patterns continue and the path towards effective nuclear arms control remains blocked, the world will become infinitely more dangerous.
50.	We therefore welcome the meeting that will take place in Washington later this week between President Reagan and Foreign Minister Gromyko. We applaud the United States willingness, expressed so eloquently yesterday by President Reagan to engage in political consultations on a regular and frequent basis. We hope that the Soviet Union will respond positively to this opportunity to meet and to talk.
51.	On these questions, Canada's influence is limited but real. We have no corner on moral authority or technical expertise, but we do enjoy a reputation as a people who are serious about peace and skilled at mediation. Those qualities are critically important in reversing the ominous trends which threaten to unravel arms control. The essential problem today is not moral and it is not technical. Neither superpower wants a holocaust, and human ingenuity, which can invent weapons, can devise controls. The problem is political, and this is one of the forums in which we must work together to inch the world away from nuclear devastation.
52.	Some people despair of anything constructive being possible in the present state of international tension. They point to the recent lack of progress in virtually every area of arms control. The Canadian view is that something must be done and so it can be done.
53.	The major decisions rest with the super-Powers, but the responsibility rests with us all. Multilateral efforts, led and encouraged by the medium-sized and smaller countries, can help improve the atmosphere and can put specific, workable ideas on the agenda.
54.	Canada, for its part, is determined to continue to play a leading role in the search for peace and disarmament. We believe that the nuclear build-up threatens the life of every Canadian and that it threatens the existence of human society. Countries like our own must use their influence to reverse that build-up and reduce the danger of destruction. That will be a constant, consistent, dominant priority of Canadian foreign policy.
55.	My country is not neutral in the contest between open and closed societies. We defend and we actively assert the values of democracy and individual freedom. We believe it is essential to pursue the goals of peace and freedom simultaneously.
56.	We shall seek, through concrete and realistic steps, progress towards a comprehensive test-ban treaty. We shall encourage super-Power and multilateral discussion on all outer space weapons and shall commission further studies on how a space-weapons ban might be verified. We shall work for the success of the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons next year, in order to prevent the horizontal proliferation of nuclear weapons. We shall bring to bear our technical expertise in verification measures to ensure mutual confidence and security in areas where arms control agreements can be achieved. We shall encourage-age agreement on a mutual and balanced reduction of conventional forces in Europe, and hence reduce the danger of escalation to nuclear war. We shall continue to press for a verifiable convention prohibiting the development, production, stockpiling and use of chemical weapons. Canada will continue its financial support of the World Disarmament Campaign. We shall, in addition, expect that the newly created Canadian Institute for International Peace and Security will contribute its share of studies and advice on specific arms control proposals and measures to reduce international tension.
57.	Since we are new in office, I speak today in more general terms than I shall on future occasions. The Prime Minister, Mr. Brian Mulroney, has said that our new Government "will play a more active role in the United Nations and its agencies".
58.	Our Government is unreservedly committed to the United Nations. We value our bilateral relations with other countries and our role in such associations as the Commonwealth and La Francophonie. These links are important, but they are not enough. Whether medium-sized Powers or smaller countries, we all need elective international institutions so that our voices may be heard in the world and so that we may face together the huge political and economic problems of our century. A dynamic and responsive United Nations system is essential for countries such as Canada—but also for the super-Powers. It is precisely because more communities adopt an introspective attitude that we must strengthen the world institutions that bring us together.
59.	In his reports on the work of the Organization over the past three years, the Secretary-General has tried to make us face up to our responsibilities as Member States. In his most recent report he asks this:
"Why has there been a retreat from internationalism and multilateralism at a time when actual developments both in relation to world peace and to the world economy would seem to demand their strengthening?"
60.	When are we going to start to answer his disquieting questions? Let us hope that it will not take a major disaster to jolt us out of our inertia.
61.	The eve of the fortieth anniversary of the United Nations is a fitting occasion for each Member State to examine its commitment to the Charter of the United Nations. This anniversary must be marked by a renewal of commitments for the future, not merely by a celebration of the past.
62.	It is not enough to reaffirm our adherence to the Charter. Member States must work together actively to strengthen the United Nations system. The Secretary-General has expressed the hope that in each of our countries our best talents will be put to this task. Let us take up this challenge and establish the guidelines for this work.
63.	An unprecedented conference of 35 leading Canadians, sponsored by the United Nations Association in Canada, will take place on 26 October at Ottawa to launch a review of ways to strengthen the United Nations. The Prime Minister, Mr. Mulroney, and the Government intend also to ask Canadian parliamentarians to study this question and present formal recommendations.
64.	How can we translate the results of this soul- searching in each of our countries into collective action to strengthen the United Nations system in concrete ways?
65.	We should consider at this session, as a priority issue, how we, the "friends of the United Nations", can identify and give effect to practical measures to strengthen the United Nations system.
66.	Any analysis of what is needed to strengthen the United Nations system must be based upon a realistic assessment of what has gone right and what has gone wrong.
67.	The first thing that has gone wrong is that the Security Council has become increasingly ineffective. We all recognize that the Council does not operate in a vacuum. It will continue to mirror world tensions.
But deteriorating relationships between its permanent members must not be allowed to immobilize the Council. We must immunize the Council to the extent that no matter what the crisis and whatever the state of relations among its members their representatives will continue to talk.
68.	Last year the members of the Security Council held a series of private meetings to discuss how to improve the effectiveness of the Council. But that exercise appears to have run out of steam. Even ideas which appear uncontroversial on the surface seem to have been ignored. Why, for example, cannot the members of the Council agree to hold regular sessions in camera, with the Secretary-General present, to review the Council's and the Secretary-General's roles in facilitating the solution of current, incipient or potential disputes? A reluctance to talk is no excuse. The Council, at least behind the scenes, must function as a multilateral hot-line.
69.	A second failing is that we have not lived up to our own responsibilities as States Members of the United Nations. We have expected the Secretary- General to fill the vacuum, without giving him adequate political support to do the job. We must allow the Secretary-General a greater margin of initiative and a greater independence of action. He has been able on his own to take action in some areas of United Nations activity. He has, for example, made a promising start in improving the management of the limited financial and human resources of the Organization. He has used a period of budgetary restraint to begin to weed out lower-priority activities. The Secretary-General has also been exerting a positive influence on many intractable international problems. But we must provide him with more political backing. He should be allowed and encouraged to increase his fact-finding capacity and his ability to exercise his good offices in particular situations.
70.	A third thing that has gone wrong is that too much valuable time and resources are being wasted throughout the United Nations system on extraneous political issues. We all accept the fact that the Security Council and the General Assembly are political forums, but even here we should avoid the repetition of sterile political debates, the proliferation of resolutions on the same topic and the scheduling of redundant conferences and meetings.
71.	We must also resist the over-politicization that is increasingly infecting the technical parts of the United Nations system, which are neither mandated nor equipped to handle such issues. It is naive to expect that a certain number of heated political issues will not be raised. However, it becomes debilitating when political issues begin to frustrate the normal give and take between groups in working out consensus on the essential activities of United Nations organizations. UNESCO, for example, has been a serious offender in recent years. We must step up the momentum to bring UNESCO back into balance.
72.	We must not permit challenges to the universality of membership to undermine the continued viability of the system. Israel, for example, must retain its right of membership in the United Nations family of organizations. The Republic of Korea deserves full membership in the United Nations.
73.	We must not, of course, allow any analysis of the things that have gone wrong to obscure the many things that have gone right within the United Nations system. We often take for granted the many parts of the system which are continuing to function well. I shall cite only a few examples.
74.	First, most of the United Nations specialized agencies are continuing to carry out their mandates with distinction and with dedication. ICAO, as a case in point, was able last spring to approve unanimously an amendment to its Constitution to make even clearer the existing prohibition against using force against civil aircraft.
75.	Secondly, in human rights the distance still to go and the double standards still at play cannot obscure the step-by-step progress which has been made. All those who cherish human rights have been heartened by the election of a Government of Argentina committed to the restoration of human rights. Canada hopes that at this session of the General Assembly the next important international milestone in human rights will be passed by the adoption of the draft convention against torture and other cruel, inhuman or degrading treatment or punishment. We must send a message to the world that torture is unacceptable to civilized nations.
76.	Thirdly, the United Nations development activities and humanitarian assistance continue to be irreplaceable. In 1984, UNDP will generate about $1 billion in technical assistance to developing countries, using the parts of the United Nations system as executing agencies. UNICEF makes a vital contribution to meeting the development and humanitarian needs of mothers and of children. The United Nations High Commissioner for Refugees and UNRWA co-ordinate essential humanitarian assistance to refugees.
77.	Fourthly, the United Nations system is also helping to focus upon the most persistent social issues facing society. The designation by the United Nations of 1985 as International Youth Year has encouraged many countries such as Canada to develop a comprehensive national programme in this Held. The International Conference on Population, held at Mexico City from 6 to 14 August 1984, has strengthened the momentum generated on population issues over the last decade and identified emerging problems of global concern. The World Conference to Review and Appraise the Achievements of the United Nations Decade for Women, to be held at Nairobi next July, will provide an opportunity to develop forward-looking strategies to stimulate positive changes in the lives of women.
78.	Fifthly, under the auspices of the United Nations system, positive and often innovative legal regimes have been established in such critical fields as the law of the sea, trade, outer space, civil aviation, telecommunications and the environment. The progressive extension of the rule of law is fundamental to the whole multilateral system.
79.	The record is much less positive in the area of peace and security. We can do more to make creative use of the machinery under the Charter of the United Nations to facilitate the peaceful settlement of specific disputes.
80.	My Government wants the independence, sovereignty and genuine non-alignment of Afghanistan restored and foreign forces withdrawn from that battered country. We support the continued efforts of the Secretary-General and his Personal Representative to accomplish this.
81.	We support the countries members of the Association of South-East Asian Nations [ASEAN] in their efforts to bring peace to the unfortunate country of Kampuchea, which continues to be occupied unlawfully.
82.	Canada regrets the extension to Central America of East-West confrontation and the related militarization of the area. We applaud the initiative, skill and tenacity of the countries of the Contadora Group in their efforts to build a framework of reconciliation in the spirit of the Charter. We also welcome the opening of a direct dialogue between the United States and Nicaragua.
83.	We need a negotiated settlement to end the suffering and destruction of the war between Iran and Iraq. We support the Secretary-General in building upon his recent success in obtaining the agreement of the belligerents to cease attacks on civilian population centres. His sending of a team to investigate allegations of the use of chemical weapons was also a useful action.
84.	Canada hopes that the current efforts of the Government of Lebanon to restore peace and stability in that tragic country will be rewarded. We support Lebanon's territorial integrity and maintain that all foreign troops should withdraw unless present at the request of the Lebanese Government. Canadians have been appalled by the latest act of terrorism in which so many people were killed and wounded at the United States Embassy in Beirut.
85.	We strongly support a just and comprehensive solution to the Arab-Israeli dispute based on Security Council resolution 242 (1967), which provides for the right of all States, including Israel, to live within secure and recognized boundaries. We also support the realization of the legitimate rights of the Palestinians, including their right to a homeland within a clearly defined territory, the West Bank and Gaza Strip.
86.	We should remind ourselves that United Nations peace-keeping forces and observer missions continue to be essential in a number of troubled areas of the world. All Member States have a responsibility to contribute to the support of these operations. In particular, we ask Member States to respond positively to the appeal by the Secretary-General for additional voluntary contributions to UNFICYP. While peace-keeping forces can help to reduce the risk of open conflict, lasting peace can be achieved only through reasonable political compromise. In that spirit, we applaud the constructive participation of the leaders of the two Cypriot communities in the proximity talks held during the last two weeks under the auspices of the Secretary-General. We welcome the announced renewal of those exchanges next month, and we urge the parties to seize this opportunity for progress towards a just and lasting settlement.
87.	We are all painfully aware that political and economic forces now at play in the global environment are interrelated. It is worth asking: What is the record of the multilateral system on the economic front?
88.	The debt crisis has severely afflicted many developing countries. The effects of severe indebtedness on the economic prospects of so many developing countries, on the well-being of their peoples and on the health of the international financial system as a whole must remain a major 
preoccupation of the international community. Continued efforts will be required by the industrialized countries to ensure that the recovery strengthens and persists and spreads to all countries, developed and developing alike.
89.	Canada will support expanding multilateral efforts to stabilize the debt situation, in line with the decision of major industrialized countries, at the London Economic Summit, held from 7 to 9 June 1984, to confirm their strategy on debt and to implement and develop it flexibly case by case. The Commonwealth, too, has been doing important work in this area. My colleague, the Minister of Finance of Canada, was invited by Commonwealth Finance Ministers, at Toronto last week, to recommend to this week's annual meeting of the World Bank and the IMF that issues of special importance to developing countries, including debt, be placed on the agenda of the next meeting of the Development Committee. I am encouraged by the agreement of the Interim and Development Committees, in Washington over the weekend, to devote special attention at their meetings next spring to such matters as debt, adjustment and financial flows in the medium-term perspective.
90.	The courageous adjustment efforts of many developing countries must be continued, but it is also important that adequate financing be provided by the international community. In this respect, the important role that could be played by private investment should not be overlooked.
91.	As a country heavily dependent on foreign trade and foreign investment, my Government is pledged to maintain close co-operation with its economic partners and to uphold the principles of the open and just multilateral system under which all countries, developed and developing, can prosper. Effective multilateral institutions are essential to prevent parochial responses to economic problems that require common action.
92.	National and international action will be needed to stem protectionist tendencies, which are still strong and could threaten trade prospects. The major Western industrialized countries rededicated themselves at the London Economic Summit to resist protectionist pressures and to accelerate the work programme of GATT. Our collective ability to fulfil these pledges and to move towards a new round of multilateral trade negotiations will be critical in halting the erosion of the open trading system and ensuring that trade shall continue to be one of the motors of growth in the world economy. Developing countries, as well, must play their full role in this process.
93.	Meanwhile, there are the urgent questions of human suffering that must be addressed. Our new Government intends to maintain Canada's commitment to reach by 1990 the target of 0.7 per cent of the gross national product in official development assistance. Despite serious economic problems at home, we shall not turn our backs on the world's disadvantaged peoples. A greater share of our aid budget will be spent by non-governmental organizations, which have proved their effectiveness in community development programmes.
94.	The record of the international community on economic issues is one of achievement, although it is far from perfect. We must ensure that the specialized institutions that we have created shall prove capable of coping with current and future challenges. There is growing support for a pragmatic, issue-oriented approach. Organizations such as the IMF/World Bank, GATT, UNCTAD and others which have specific mandates within the multilateral system are being encouraged to get on with their jobs with a renewed sense of commitment and co-operation.
95.	As the Secretary-General has emphasized, no-where is human need greater today than in Africa, where many countries face drought and starvation. The problem of refugees remains of special concern there. So do the debt and balance-of-payments problems. This year Canada is devoting over 40 per cent of bilateral aid to Africa. We have sharply increased our food allocations and raised our contributions to humanitarian relief organizations.
96.	The struggle for freedom and equality in southern Africa is also our common cause. Canada joined with other Commonwealth countries in adopting the 1979 Lusaka Declaration of the Commonwealth on Racism and Racial Prejudice. We stand by that Declaration, which reflects our commitment to work for the eradication of the evil of racism. We reject policies designed to perpetuate apartheid and continue racial discrimination.
97.	We are also grieved that the people of Namibia are still denied their independence after a century of colonial rule. South Africa must set a date to implement Namibia's independence under Security Council resolution 435 (1978).
98.	I speak here today as a Foreign Minister conscious of the frustrations of the United Nations and the limits on its actions. But I first encountered the United Nations as an idea, not an institution—an idea that reached into the comfortable comer of the world where I was born, let me know that famine and war and disease were part of daily life in most of the world, and' gave me hope that there was a way we could fight those evils. Viewed from that perspective, the United Nations can be judged not by volumes of repetitive debates but by the millions of children who are fed and clothed and are living; the wars that were averted or limited or postponed; the hundreds of millions of human lives that have been protected or improved because the idea of the United Nations connects people who can help with people who need help.
99.	The idea of the United Nations is as important now as at any time in our history. It forces the comfortable out of complacency. It lifts the desperate beyond despair. It allows today's frustrations to be seen in the light of four decades of lives improved, conflicts reduced, perspectives enlarged.
100.	Support for the United Nations must be based on a clear-sighted view of current realities. When we list the things that have gone wrong with the United Nations, we should not forget the things that have gone right, and when we rejoice in the things that have gone right, we often underestimate the political and economic problems that lie ahead. We must avoid the trap of blaming the United Nations for our own sins and omissions. If we collectively are unable to revitalize the United Nations system, we shall have to resign ourselves to watching it wither away. That must not happen.
101.	The year 1985, the fortieth anniversary of the United Nations, can be a turning-point in the life of the Organization. A broad coalition of "friends of the United Nations" must join forces to renew the effectiveness of global institutions. My Government will do its utmost, working with other States and with the Secretary-General, to make these institutions flourish. This is the fortieth birthday present our peoples deserve. Let us prove that life begins at forty.
102.	Last week in Canada, Pope John Paul II called for "a new vision of humanity" to inspire nations and individuals in the pursuit of peace and well- being for all. He asked Canadians to do more. Let us all do more.
